 

Exhibit 10.4

 

 

[gva2y3ebz3hv000001.jpg]

[gva2y3ebz3hv000002.jpg]

 

August 14, 2018

 

Shig Hamamatsu

 

via email

 

Offer Letter

 

Dear Shig,

 

Accuray Incorporated (the “Company”) is pleased to extend this Offer Letter for
you to assume the role of the Company’s Interim Chief Financial Officer in
addition to your role as VP, Finance and Chief Accounting Officer. The effective
date of this interim role will be October 1, 2018 and during such time you will
be reporting directly to the Company’s Chief Executive Officer.

 

The terms of this Offer Letter are as follows:

 

1.

Compensation: Solely during the period that you are the Company’s Interim Chief
Financial Officer, you will receive additional annual base salary of $50,000,
which shall be in addition to your current annual base salary of $325,000, paid
in accordance with the Company’s regular payroll practices and subject to
applicable withholdings.  Employee salaries are currently paid on a bi-weekly
payroll schedule, every other Friday.  The Company reserves the right to change
your compensation, hours, duties and benefits as it deems necessary.

 

2.

Corporate Bonus: Solely during the period that you are the Company’s Interim
Chief Financial Officer, your target bonus percentage will be increased to a
total of fifty percent (50%).  For the avoidance of doubt, in the event that you
are only the Company’s Interim Chief Financial Officer for a portion of a
particular fiscal year, then your target bonus percentage for such fiscal year
will be prorated based on the number of days that you were in the Interim Chief
Financial Officer role during such fiscal year relative to the number of days
that you were not in such role, taking into account the target bonus percentages
applicable to each role that you held.  By way of example only, if you assumed
the role of Interim Chief Financial Officer for 182 days in a fiscal year with a
target bonus percentage of fifty percent (50%) and for the other 183 days in
such fiscal year you were not the Interim Chief Financial Officer and had a
target bonus percentage of thirty-five (35%), then your prorated target bonus
percentage would be approximately forty-two and one half percent (42.5%).

 

[gva2y3ebz3hv000003.jpg]

--------------------------------------------------------------------------------

 

Shig Hamamatsu

August 14, 2018

Page 2 of 4

 

3.

Restricted Stock Units:  If you accept this offer, we will recommend to the
Board of Directors of the Company or its delegated committee that you be granted
twenty-five thousand (25,000) restricted stock units (“RSUs”) under the Accuray
Incorporated 2016 Equity Incentive Plan. The grant of the RSUs is subject to and
conditioned on approval of the grant and its terms by the Board of Directors of
the Company or its delegated committee.  One hundred percent (100%) of the RSUs
shall vest on December 31, 2019, subject to your continuous status as a service
provider through such date.  The RSUs will be subject to all of the terms and
conditions of the 2016 Equity Incentive Plan and the form of restricted stock
unit award agreement adopted thereunder.

 

4.

Termination of Employment:  Solely during the period that you are the Company’s
Interim Chief Financial Officer and for twelve (12) months thereafter, in the
event that the Company terminates your employment without Cause (as defined
below) or you resign from such employment for Good Reason (as defined below),
then, if you execute a separation agreement and general release in form and
substance acceptable to the Company (the “Release”) and the same becomes
irrevocable pursuant to its terms within the 60-day period following your
termination of employment, you will also be eligible to receive:

 

 

a.

payment of the equivalent of your base salary without regard to any reduction
that would otherwise constitute Good Reason you would have earned over the next
six (6) months following the termination date (less necessary withholdings and
authorized deductions) at your then current base salary rate, payable in a lump
sum on the first regularly scheduled payroll date following the date the Release
becomes effective and irrevocable (the “Release Effective Date”), but in any
event within ten (10) business days of the Release Effective Date;

 

 

b.

payment of a prorated portion of the actual bonus you would have otherwise
received for the fiscal year during which the termination occurs, as if you had
remained employed by the Company through the date that would have otherwise been
required to earn the bonus, but without the Board or any committee of the Board
exercising any negative discretion to reduce the amount of the award, calculated
by dividing the number of days from the start of the fiscal year through the
termination date by 365 and multiplying the amount of such actual bonus you
would have otherwise received by this percentage (but not by more than 100%),
and paid at the same time as bonuses are paid to other Company executives that
are similarly situated to you; provided, however, that if the termination date
is after the seventh month of the fiscal year, the actual bonus will not be
prorated and you will receive 100% of such actual bonus you would have otherwise
received for that fiscal year at the same time as bonuses are paid to other
Company executives that are similarly situated to you;

 

 

c.

to the extent permissible under applicable law, reimbursement of insurance
premiums payable to retain group health coverage as of the termination date for
you and your eligible dependents pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1986 (“COBRA”) for six (6) months or the maximum period of
COBRA coverage, whichever is less; provided that you must submit a reimbursement
request in accordance with Company policy within thirty (30) days of paying such
insurance premiums.  The Company will reimburse you within thirty (30) days of
receiving a properly submitted request. In addition, if you accept other
employment within such six (6) months, the Company’s obligation under this
subsection (c) will be extinguished as of the date you become covered under the
group health plan of your new employer; and

 

--------------------------------------------------------------------------------

 

Shig Hamamatsu

August 14, 2018

Page 3 of 4

 

 

 

d.

payment for executive outplacement assistance services with the Company’s then
current outplacement services vendor and in accordance with the Company’s then
current policies and practices with respect to outplacement assistance for other
executives of the Company for up to twelve (12) months after the termination
date.

 

For the sake of clarity, if any payments or benefits are payable under the
Change in Control Agreement between you and the Company, effective as of
September 21, 2017 (the “Change in Control Agreement”), then such payments and
benefits thereunder will be reduced by any payments and benefits paid or
provided to you under this Section 4.

 

As used in this Section 4, “Cause” shall mean any of the following conduct by
you:  (i) material breach of this Offer Letter, the Offer of Employment between
you and the Company, dated as of July 24, 2017 (the “Offer of Employment”), any
confidentiality or invention assignment between you and the Company, or of a
Company policy or of a law, rule or regulation applicable to the Company or its
operations; (ii) demonstrated and material neglect of duties, or failure or
refusal to perform the material duties of your position, or the failure to
follow the reasonable and lawful instructions of the Company; (iii) gross
misconduct or dishonesty, self-dealing, fraud or similar conduct that the
Company reasonably determines has caused, is causing or reasonably is likely to
cause harm to the Company; or (iv) conviction of or plea of guilty or nolo
contendere to any crime other than a traffic offense not punishable by a
sentence of incarceration.  Termination pursuant to clause (ii) of this
definition shall be effective only if such failure continues after you have been
given written notice thereof and fifteen (15) business days thereafter in which
to present your position to the Company or to cure the same, unless the Company
reasonably determines that the reason(s) for termination are not capable of
being cured.

 

As used in this Offer Letter, “Good Reason” shall mean the occurrence of any one
of the following without your written consent:  (i) a material reduction in your
base compensation (which includes base salary, target bonus and any other base
compensation) other than as a result of your relinquishment of the Interim Chief
Financial Officer role so long as you receive your base salary that was in
effect immediately prior to your assumption of such role, (ii) any action or
inaction that constitutes a material breach by the Company of this Offer Letter
or the Offer of Employment; (iii) a material diminution in your authority,
duties or responsibilities such that they are materially inconsistent with your
position as Vice President, Finance and Chief Accounting Officer of the Company
(it being understood that relinquishment of the Interim Chief Financial Officer
role shall not constitute a material diminution under this clause (iii)); and
(iv) relocation of the Company’s headquarters to a location that materially
increases your commute, provided that no termination for Good Reason shall be
effective until you have given the Company written notice within sixty (60) days
after you become aware of the initial occurrence of any of the foregoing
specifying the event or condition constituting the Good Reason and the specific
reasonable cure requested by you, and the Company has failed to cure the
occurrence within thirty (30) days of receiving written notice from you, and you
resign within six (6) months after you become aware of the initial occurrence.

 

 

--------------------------------------------------------------------------------

 

Shig Hamamatsu

August 14, 2018

Page 4 of 4

 

5.

At-Will Employment: Notwithstanding the foregoing, you should be aware that your
employment with the Company continues to be for no specified period and
constitutes "at-will" employment.  As a result, you are free to terminate your
employment at any time, for any reason or for no reason.  Similarly, the Company
is free to terminate your employment at any time, for any reason or for no
reason.  In the event of termination of your employment, you will not be
entitled to any payments, benefits, damages, awards, or compensation other than
(a) as may otherwise be available in accordance with the Company's established
employee plans and policies at the time of termination, (b) as set forth in
Section 4 above, or (c) as set forth in your Change in Control Agreement.

 

To indicate your acceptance of this offer of the interim role, please sign, and
date below and return to us no later than August 15, 2018.  This Offer Letter,
the Offer of Employment, the Change in Control Agreement, the employee
Confidentiality and Inventions Agreement between you and the Company, and the
agreements memorializing your currently outstanding Company equity awards,
constitute the entire agreement between you and the Company regarding the terms
and conditions of your employment, and they supersede all prior negotiations,
representations or agreements between you and the Company.

 

We look forward to your continued success in your interim role.

 

Sincerely,

 

/s/ Joshua H. Levine

 

Joshua H. Levine

President and Chief Executive Officer

 

 

I have read and understand this offer letter and hereby acknowledge, accept and
agree to the terms as set forth above. I further acknowledge that no other
commitments were made to me as part of my acceptance of the Interim Chief
Financial Officer role except as specifically set forth herein.

 

 

/s/ Shig Hamamatsu

Signature

 

8/15/18

Date

 

 